Citation Nr: 1711068	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-02 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to a compensable rating for peptic ulcer disease.

REPRESENTATION

Appellant represented by:	California Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel 


INTRODUCTION

 The Veteran served on active duty from August 1975 to January 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an October 2010 hearing.  A transcript of the hearing is of record.  

The issues were remanded in a February 2011 decision by the Board for further development.  


FINDINGS OF FACT

1. The Veteran does not have a ratable hearing loss disability for VA compensation purposes.

2. Affording the Veteran the benefit of the doubt, however, he is diagnosed with tinnitus that is as likely as not etiologically related to his period of active service.

3. The Veteran's peptic ulcer disease does not manifest mild pain with recurring symptoms once or twice yearly. 



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5103(a) (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).

2. But the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for a compensable rating for peptic ulcer disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. Ideally, the notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was notified in May 2005, February and April 2006, letters regarding the type of evidence necessary to establish this claim. He was instructed how to establish his entitlement to service connection. To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf. The letters also notified him of the criteria for assigning a disability rating and an effective date once entitlement to service connection is established. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (specifying that notice in the service-connection context should address all elements of the claim, including these "downstream" elements).

As for the duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and had him undergo a medical examination in furtherance of his claim. 38 U.S.C.A. § 5103A (d). Pertinent VA examinations and/or opinions were obtained on remand in June 2016. 38 C.F.R. § 3.159 (c) (4). These VA examinations and/or opinions are sufficient to decide this claim, as the examiner performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered well-supported opinions based on consideration of the full history of the disorder being evaluated. As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's February 2011 remand instructions the RO the Veteran a letter in October 2014 requesting any additional outpatient treatment records and private treatment records. There was compliance with the Board's February 2011 remand instructions to obtain all medical records. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim. Therefore, the Board may proceed with the adjudication of this service-connection claim. 38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). In addition, certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.30, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 


A. Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss due to exposure to loud noise in service. The Veteran contends that his hearing loss and tinnitus are related to the Veteran's occupational specialty in service in the Airborne Division; it may readily be conceded that he was exposed to hazardous noise levels in service.  

For VA purposes, impaired hearing will be considered a ratable disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records show that he complained of hearing loss during service. On a September 1978 Report of Medical History, the Veteran answered "yes" to whether he "ever had or have you now" ear trouble.

In September 1978 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
10
10
10
10
10

In December 2009 the Veteran was afforded an audiological evaluation. On examination, testing revealed that the Veteran had decreased hearing but did not have hearing loss to an extent recognized as a disability for VA purposes. Both the right ear and left ear indicated mild hearing loss 6 K-8 KHz, during testing for hearing loss. The Maryland CNC speech recognition score was 100 percent. The examiner found that normal hearing for VA purposes was evidenced bilaterally.  Furthermore the examiner opined that the "[Veteran] is not a candidate for amplification due to normal audiometric thresholds through 4KHz, bilaterally."

The Veteran underwent another VA audiology consultation in June 2016. He complained of decreased hearing bilaterally. He also reported having bilateral tinnitus since being in the service in 1975. He had a history of loud noise exposure in the service from airborne infantry exposure.  

On the authorized audiological evaluation in June 2016 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
25
20
25
30
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear. The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies in the right ear. The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz or higher frequencies in the left ear.

The examiner noted that while the "Veteran may have a significant change in hearing threshold in service...it does not meet the criteria to be considered a disability for VA purposes." Hearing levels are 25 dBHL [decibels hearing level] at 500Hz - 4 kHz for the right ear, loss drops to 30 dBHL in the left ear at 3 and 4 kHz. Bilaterally drops to moderate SNHL [sensorineural hearing loss] at 6-8 kHz.  This is borderline within VA definition for the left ear only as a SNHL in the valid frequency range; however it does not qualify as rated disability by VA standards.   

The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure during service and hearing loss and during or after service). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds that the Veteran's assertions are credible.

However, the Veteran's contentions that he incurred bilateral hearing loss for VA purposes during active duty do not constitute medical evidence in support of his claim. Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current hearing loss is related to his active duty) and whether he has a current hearing loss disability for VA purposes falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra. As a result, his assertions cannot constitute competent medical evidence in support of his claim.

The examiner noted that while he has significant noise exposure history, his hearing loss does not reach the level of significance for a rated disability in both ears. The examiner finds it less likely than not (less than 50% probability) the hearing loss is caused by or a result of military noise.  

Furthermore the board takes into consideration all of the Veteran's lay statements.  Including his report of hearing troubles on a September 1978 report of medical history. His statement regarding a 30 year history of tinnitus in the left ear in a December 2009 audio examination. The Veteran reporting bilateral tinnitus since 1975 during a June 2016 audiology consultation. In light of the above, the Board finds that service connection for bilateral hearing loss must be denied because the Veteran is not shown to have the disability for which service connection is sought for VA purposes. 


The Veteran does not have a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.303, 3.385 and, therefore, service connection is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B. Tinnitus 

The Veteran seeks service connection for tinnitus. He attributes his condition to acoustic trauma experienced during active service. As noted above, in-service exposure to loud noise is conceded. Furthermore, the Veteran's service treatment records do reveal complaints of tinnitus. On a September 1978 Report of Medical History, the Veteran answered "yes" to whether he "ever had or have you now" ear trouble. 

Similarly, in a statement in support of claim dated June 2005, the Veteran stated that his hearing loss began while hospitalized in service for pneumonia and an ear infection. Furthermore, "on one FTX I had an ordinance device explode in my hands as I set the charge giving me third degree burns on my hand and face with total loss of hearing for weeks." The Veteran stated that, "the amount of ordinance expended from aircraft during operations and in the field changed my hearing forever." The Veteran had, "trouble during aircraft take-off and during flights with [his] hearing. Even during diving at amphibious/EOD training. To this day my right ear rings or has a low hum. This ringing at times is preceded by a loss of hearing in my right ear."    

In December 2009 during an audiological evaluation the Veteran stated he had a "30 year history of constant left ear tinnitus, which he reports began while he was in the army." In October 2010, the Veteran discussed his treatment for hearing loss and tinnitus during a VA hearing. The Veteran again reported his hearing loss and tinnitus began during military service, which he believed arose from ear infections as a result of "the noise level...of the aircraft and the artillery...standard...airborne infantry exposure."  

In a June 2016 examination, the Veteran reported an unknown onset date for his
tinnitus. The examiner found that the etiology of the Veterans tinnitus is less likely
as not (50% probability or greater) caused by or a result of military noise or
exposure. However the examiner noted that tinnitus is likely a result of the 
Veteran's hearing loss.

The Board finds the Veteran's statements and testimony to be credible and competent evidence strongly supporting the claim that his tinnitus began in service and has persisted since. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Tinnitus is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this condition like this ringing, buzzing, roaring, or clicking sound mentioned. He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).

Affording the Veteran the benefit of the doubt, as required by 38 C.F.R. § 3.102, the Board finds that service connection is warranted for tinnitus. To reiterate, tinnitus is the type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe). Thus, if a Veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination. The etiology of the disorder is similarly reliant upon lay statements. The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement or testimony regarding its history or duration into question.


The Veteran's lay statements indicate that he has suffered from ringing in his ears since service. The Board finds no reason to question the Veteran's credibility. The Board acknowledges the opinion provided by the VA examiner in 2016 examination report. However, after weighing the probative evidence of record, including the Veteran's competent and credible assertions, the Board finds that the evidence is at least in equipoise. Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus. See 38 U.S.C.A § 5107. Therefore service connection for tinnitus is granted.

III. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a compensable rating for peptic ulcer disease. The Veteran's peptic ulcer disease is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305, for duodenal ulcer disease.  Under Diagnostic Code 7305, a 10 percent evaluation is warranted for a mild duodenal ulcer, with recurring symptoms once or twice per year. A 20 percent evaluation is in order for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. A 40 percent evaluation contemplates a moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A rating of 60 percent is assigned to severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 28 CFR§ 4.114, Diagnostic Code 7305.

In a statement dated April 2006 the Veteran provided copies of medication packages for Tetracycline, Metronidazole and Famotidine. In July 2008 the Veteran reported he had a reoccurring H. pylori infection which included, "inflammation, pain in the upper abdomen, weight loss, and bleeding (black stool) for several weeks." The Veteran stated that "this was the second time, in the past year that over several weeks" the Veteran received treatment for the reoccurring H. pylori infection. The Veteran then stated that he was given Achromycin (Tetracycline) medication for the infection. In October 2008 the VA requested copies of treatment records or other evidence from Health information Services from San Quentin Prison. However, the record contains no medical treatment records from San Quentin Prison which indicate any treatment provided to the Veteran for reoccurring H. pylori infection.  

In February 2010, the Veteran was afforded a gastrointestinal exam and biopsy which revealed adenomatous or serrated polyps. The polyps were removed to prevent cancer. The Veteran had stated during the exam that he was feeling well and the prescribed Omeprazole helped resolve the heartburn he was having. 

Furthermore in July of 2014 the Veteran underwent a GI procedure which found no bacterial infection (Helicobacter pylori) to account for the Veteran's abdominal discomfort. The GI stomach biopsy results concluded that the Veteran had "no significant abnormality."

The Veteran was last afforded a VA examination in June 2016. In the rational section of the examiners medical opinion, the examiner opined that there are no current findings of an active peptic ulcer disease, and thus such a diagnoses cannot be endorsed.  

The Veteran's peptic ulcer disease does not warrant a compensable evaluation.  During the period on appeal, the Veteran's peptic ulcer disease was manifested by less than mild non-recurring symptoms. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by noncompensable disability rating. Evaluations in excess of a noncompensable rating are provided for mild symptoms with recurring symptoms once or twice yearly, but the medical evidence demonstrates that those manifestations are not present in this case. The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology prior to the period on appeal.

While the Board acknowledges that there have been fluctuations in the manifestations of the Veteran's service-connected peptic ulcer disease, the evidence shows no distinct periods of time during the appeal period where the manifestations of the disability warrant a compensable evaluation. The manifestations during the appeal period, taken as a whole, more nearly approximate a noncompensable evaluation. In sum, the Board finds that a compensable evaluation for peptic ulcer disease is not warranted and the appeal is denied.

VI. Extraschedular 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27. However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321 (b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate. The Veteran's service-connected peptic ulcer disease was evaluated as a duodenal ulcer pursuant to 38 C.F.R. § 4.114 , Diagnostic Code 7305, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability. Id. Consequently, the Board concludes that a scheduler evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.114, Diagnostic Code 7305; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

VII. TDIU

Entitlement to a total disability based on individual unemployability is an additional element to be considered of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has not contended, and the evidence does not show, that his peptic ulcer disease renders him unable to work.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 

Entitlement to a compensable disability rating for peptic ulcer disease is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


